IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON
CHARLES R. CROSSTY, : Case No. 1:19-cv-292
Petitioner, 7 Judge Matthew W. McFarland

VS.

WARDEN, MANSFIELD
CORRECTIONAL INSTITUTION,

Respondent.

 

ENTRY AND ORDER ADOPTING REPORT AND RECOMMENDATIONS (DOC.
15), STRIKING PETITIONER’S AMENDED MOTION TO STAY (DOC. 7), AND
DENYING PETITIONER’S MOTION TO AMEND (DOC. 12)

 

The Court has reviewed the Report and Recommendations of Magistrate Judge
Stephanie K. Bowman (Doc. 15), to whom this case is referred pursuant to 28 U.S.C. §
636(b), and noting that no objections have been filed thereto and that the time for filing
such objections under Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Report and
Recommendations in its entirety. Accordingly, the Court rules as follows:

ah Petitioner’s amended motion to stay (Doc. 7) is STRICKEN FROM THE

RECORD.

2, Petitioner’s motion to amend (Doc. 12) is DENIED.

3 As the Court's denial of these motions (Docs. 7, 12) is not a final appealable

order, no certificate of appealability shall be issued. See Jackson v. Sloan, No.

19-3177, 2019 WL 4267742 (6th Cir. May 2, 2019).
4. The Court CERTIFIES pursuant to 28 U.S.C. § 1915(a)(3) that an appeal of
this Order would not be taken in good faith, and therefore Petitioner is

DENIED leave to appeal in forma pauperis. See Fed. R. App. P. 24(a); Kincade

v. Sparkman, 117 F.3d 949, 952 (6th Cir. 1997).

IT IS SO ORDERED. oH PW é
by eth, W Ale!

MATTHEW W. McFARLAND
UNITED STATES DISTRICT JUDGE

 
